        Case 1:20-mj-01468-UA Document 23 Filed 04/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                    :
UNITED STATES OF AMERICA
                                    :       20 MAG 1468 - 2

     -against-                         :    ORDER
                                       :
George Wilcox
                                       :
          Defendant
                                    :
------------------------------------X

     Sarah Netburn, United States Magistrate Judge:

     ORDERED that the defendant’s bail be modified to a daily curfew
with location monitoring for the reasons stated on the record today.
The curfew will be set for the hours of 6pm to 6am. Pretrial
Services is authorized to modify the hours without further order
from the Court should it be determined that additional hours are
necessary.

   Dated: New York, New York
          April 23, 2020

                                      SO ORDERED.




                                      _________________________
                                      Sarah Netburn
                                      United States Magistrate Judge
